Citation Nr: 0310308	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  02-18 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Lu Zhou, Law Clerk


INTRODUCTION

The veteran served on active duty from October 1978 to 
January 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi. The veteran and his representative 
appeared via a videoconference hearing at the RO in February 
2003.


REMAND

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant of information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5100 et seq.; Kansas v. Derwinski, 1 Vet. App. 308 
(1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Upon review, the Board observes 
that the most recent VA examination was conducted in January 
2001.  At his February 2003 hearing, the veteran testified 
that his back has become worse since examination in 2001.  
Moreover, at his hearing, the veteran testified that his last 
treatment for his back was received at the VA Medical Center 
(VAMC) in Jackson, Mississippi, dated in December 2002.  
However, the most recent records were dated in January 2001.  
Under VCAA, VA's duty to assist the veteran includes 
obtaining recent medical records and a thorough and 
contemporaneous examination in order to determine the nature 
and extent of the veteran's disabilities.

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the Regional 
Office (RO) for the following development:

	1.  The RO should obtain the veteran's VA 
medical records from Jackson, Mississippi 
VAMC after January 2001.  
		
	2.  After completion of 1 above, the 
veteran should be afforded a VA 
examination to determine the nature and 
extent of the veteran's service-connected 
back pain.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should provide ranges of motion of 
lumbosacral strain.  The examiner should 
address with the disability the evidence 
of pain and determine the level of 
associated functional loss in light of 38 
C.F.R.§ 4.40 (2002), as set forth in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
All special studies and tests should be 
performed.

	3.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A.§§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.

	4.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



